                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 CARL LEE LEDFORD,

               Plaintiff,

                     v.                           CAUSE NO.: 1:18-CV-337-HAB

 KATRIKA WILLIAMS, Community
 Manager Property Manager/Agent for
 Owner, in her individual and official
 capacity, et al.,

               Defendants.

                                   OPINION AND ORDER

      The operative “pleading” in this case, brought by pro se Plaintiff Carl Lee Ledford,

is located at docket entry 44. The named Defendants are Katrika Williams, Amy Gepfert,

and Elisa Cupp, all of whom are employees of another named Defendant, Monroe Group,

Ltd. (Monroe Group). Monroe Group is the property manager for East Central Towers,

an apartment complex located in Fort Wayne, Indiana. Plaintiff was a tenant of the East

Central Towers. Another named Defendant, Community Housing Concepts East Central,

LLC (Community Housing), owns East Central Towers. Finally, Plaintiff has sued the

Indiana Housing and [Community] Development Authority (IHCDA). His lawsuit

centers around the termination of his lease and the assessment of late fees and rent.

      Plaintiff was previously granted leave to proceed in forma pauperis on grounds

that he was unable to pay the filing fee [ECF No. 3]. Pending before the Court is

Defendants’ Motion for Summary Judgment [ECF No. 52], filed by Williams, Gepfert,
Cupp, Community Housing, and Monroe Group. Plaintiff has filed a Memorandum in

Response [ECF No. 55], and Defendants filed a Reply [ECF No. 56]. For the reasons set

forth in this Opinion and Order, the Court finds that Defendants are entitled to judgment

as a matter of law on the federal claims, and that Plaintiff cannot proceed on any claims

against IHDCA.

                              SUMMARY JUDGMENT STANDARD

       Summary judgment is warranted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). The non-moving party must marshal and present the Court

with evidence on which a reasonable jury could rely to find in their favor. Goodman v.

Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). A court must deny a motion for

summary judgment when the nonmoving party presents admissible evidence that creates

a genuine issue of material fact. Luster v. Ill. Dep’t of Corrs., 652 F.3d 726, 731 (7th Cir. 2011)

(citations omitted). A court’s role in deciding a motion for summary judgment “is not to

sift through the evidence, pondering the nuances and inconsistencies, and decide whom

to believe. The court has one task and one task only: to decide, based on the evidence of

record, whether there is any material dispute of fact that requires a trial.” Waldridge v.

Am. Heochst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

       Facts that are outcome determinative under the applicable law are material for

summary judgment purposes. Smith ex rel. Smith v. Severn, 129 F.3d 419, 427 (7th Cir.

1997). Although a bare contention that an issue of material fact exists is insufficient to

create a factual dispute, a court must construe all facts in a light most favorable to the

                                                    2
nonmoving party, view all reasonable inferences in that party’s favor, Bellaver v. Quanex

Corp., 200 F.3d 485, 491–92 (7th Cir. 2000), and avoid “the temptation to decide which

party’s version of the facts is more likely true,” Payne v. Pauley, 337 F.3d 767, 770 (7th Cir.

2003).

         Plaintiff has responded to Defendants’ Motion, but has also invoked Rule 54(d),

arguing that the motion is premature because the parties have not engaged in discovery.

Rule 54(d) permits a nonmovant to show “by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d).

The court may defer considering the motion, allow time to obtain affidavits or

declarations or to take discovery, or issue any other appropriate order. Id.

         “Rule 56 does not require that discovery take place in all cases before summary

judgment can be granted. In fact, the Seventh Circuit has noted that ‘the fact that

discovery is not complete—indeed has not begun—need not defeat a motion for

summary judgment.’” Waterloo Furniture Components, Ltd. v. Haworth, Inc., 467 F.3d 641,

648 (7th Cir. 2006) (quoting Am. Nurses’ Ass’n. v. Ill., 783 F.2d 716, 729 (7th Cir. 1986))

(internal citations and brackets omitted). A party seeking Rule 56(d)’s protection must

make a good faith showing that it cannot respond to the movant’s affidavit. Kalis v.

Colgate–Palmolive Co., 231 F.3d 1049, 1058 n.5 (7th Cir. 2000). This requires an affidavit

from the non-movant specifically identifying the material facts that it anticipates

discovering. See Grundstat v. Ritt, 166 F.3d 867, 873 (7th Cir. 1999) (finding vague

assertions that discovery would develop genuine issues of material fact insufficient to

grant continuance). Rule 56(d) “requires a party opposing summary judgment to do more

                                                  3
than request a ‘fishing expedition’ in the hope of finding evidence sufficient to establish

the existence of a genuine issue of material fact.” Cima v. WellPoint Health Networks, Inc.,

556 F. Supp. 2d 901, 905 (S.D. Ill. 2008) (citing Davis v. G.N. Mortgage Corp., 396 F.3d 869,

885 (7th Cir. 2005)).

       This litigation has been ongoing for over a year. Although Plaintiff claims the

motion for summary judgment is premature, he has not identified any material fact that

would be discoverable. Rather, Plaintiff states that discovery is necessary to “properly

address issues of additional supporting evidence of foul conduct.” (Pl.’s Resp. 7, ECF No.

55.) This vague response does not provide any grounds to defer considering Defendants’

Motion for Summary Judgment, allow time to obtain affidavits or declarations, or to take

discovery. Accordingly, the Court will rule on the Motion for Summary Judgment.

                                        BACKGROUND

       Around August 2012, Plaintiff was approved for residency in an apartment at East

Central Towers. Community Housing owns East Central Towers, which is managed by

Monroe Group. East Central Towers is a Section 8 recipient through the IHCDA. Because

Plaintiff was indigent, his initial rent was appropriated at $0.00.

       Beginning in 2013, Plaintiff’s annual recertification for reduced rental eligibility

was conducted every August. In June 2016, Plaintiff began receiving monthly disability

payments of $735.00. A Lease Amendment dated June 9, 2017, advised Plaintiff that his

payment would be $25.00 beginning in August 2017. However, he was also scheduled for

recertification on August 1, 2018.




                                                 4
       Upon recertification, and due to his receipt of disability income, Williams and

Gepfert appropriated Plaintiff’s rent at $187.00, beginning on November 1, 2017. His

utility allowance remained at $34.00. Plaintiff’s Residence Ledger reveals these changes,

and shows Plaintiff’s payment of the amounts due around the 5th of each month.

       On March 1, 2018, Plaintiff received a Notice of Utility Allowance and Rent

Change. Williams, in her Affidavit, states that the Notice advised Plaintiff that his utility

bill was to be decreased by $1.00, and his rent would increase by the same amount, $1.00.

While those were the actual changes, the Notice contains a discrepancy at the beginning

of paragraph three when it references an increase in the utility allowance and

corresponding decrease in rent. The Notice provided:




(ECF No. 53-1 at 24.) The same amounts referenced in the Notice, $33 for utilities and

$188 for rent, were included in an “Owner’s Certification of Compliance with HUD’s

Tenant Eligibility and Rent Procedures,” with an effective date of April 1, 2018. (ECF No.

53-1 at 26.) Plaintiff signed the Certificate on March 13, 2018.

                                                 5
       Plaintiff’s Resident Ledger shows that he made the $188.00 rent payments in April

and May. In June, he was assessed a $14.00 late fee before making payment on the 15th.

He did not make any payments in July or August.

       On May 1, 2018, Williams sent Plaintiff a letter informing him that his application

would not be approved due to unsatisfactory criminal and other public records. (ECF No.

53-1 at 27.) Plaintiff was advised of his right to dispute the matter with respect to the

consumer reporting agency that provided the information. The May 1 letter began the

process of non-renewal of Plaintiff’s lease. On May 24, 2018, Williams sent Plaintiff a

Notice of Non-Renewal of Lease for his lease ending on July 31, 2018. The reason cited

was “criminal history,” which was identified as a violation of his lease and of Indiana

House Rules. (ECF No. 53-1 at 28.) The Notice advised Plaintiff that he was expected to

vacate the premises in thirty days, on or before June 24, 2018.

       On June 28, 2018, Plaintiff received a Notice of Pending Eviction because he had

not vacated the premises by June 24. The Notice warned that if Plaintiff did not vacate

the premises, the Monroe Group and East Central Towers could terminate his tenancy

and seek enforcement in court. Because an eviction would appear on Plaintiff’s record

and could impact his ability to rent affordable housing, the Notice implored that Plaintiff

instead leave voluntarily by July 1, 2018.

       Another notice of proposed eviction was sent to Plaintiff on July 6, 2018, in

connection with his nonpayment of rent. Plaintiff was advised that if he failed or

neglected to cure the breach, he was required to vacate his unit no later than July 16, 2018.



                                                 6
        On July 20, 2018, Williams sent Plaintiff another Notice of Non-Renewal of Lease

advising that his lease would not be renewed due to his criminal record. The Notice

advised that he was expected to vacate the premises in ten days, by August 1, 2018.

Plaintiff was again advised that failure to leave could result in court proceedings for an

eviction.

        It appears that Plaintiff had, in fact, moved his belongings from the apartment by

the end of June and was no longer living there by July 2018. Despite this, Community

Housing, through Williams, Gepfert, and Cupp, sued Plaintiff in small claims court for

possession and back rent/damages. However, it was determined that eviction was not

necessary, as Community Housing was in possession of the property. It also appears that

the small claims matter was dismissed.

                                          ANALYSIS

        Plaintiff attempts to assert a myriad of legal causes of action in his Amended

Complaint. In his words, Defendants are liable to him for breach of contract,

discrimination based on race, intimidation under Indiana Code § 35-45-2-1, harassment

in violation of 42 U.S.C. § 1983 and Indiana Code § 35-45-2-2, intentionally inflicted

displacement, denial of reasonable accommodation, intentional disparate treatment,

disparate impact, conspiracy under 42 U.S.C. § 1985, extortion under state law, fraud,

abuse of process, malicious prosecution in violation of the Fifth, Sixth, and Fourteenth

Amendments, and intentional infliction of emotion distress in violation of 42 U.S.C. §

1983.




                                                7
       Defendants have moved for summary judgment on all claims. Plaintiff has

responded. His first argument in response is that counsel for Defendants should not be

permitted to represent multiple clients because it creates a conflict of interest. Therefore,

he asserts, defense counsel should withdraw, the Motion for Summary Judgment should

be considered “moot,” “barred” and “denied as a merit of law.” (Pl.’s Resp. 4.) This

inappropriately-placed argument is a nonstarter and deserving of no further discussion.

       Next, Plaintiff recites a good portion of the facts from Defendants’ submission,

indicating that he “agrees.” (Id. at 5.) In his additional presentation of the facts, Plaintiff

characterizes his relationship with Williams and describes some of their interactions.

Plaintiff also points out the discrepancy contained in the Notice of Utility Allowance and

Rent Change. Namely, that it states his monthly rent will decrease by the same amount

that his utility allowance increased. He asserts that this means his rent should have been

reduced from $187.00 to $186.00, and that his utility allowance should have been

increased by one dollar.

       According to Plaintiff, he moved out of the apartment at the end of June and he

owes no fines or late fees.

A.     Race Discrimination Claim

       Plaintiff asserts that he is a member of a protected class and he has made several

references in his Amended Complaint to federal statutes that prohibit discrimination

based on an individual’s race. However, Plaintiff has not cited to a single fact that would

permit a reasonably factfinder to conclude that his membership in a protected class

played any part in the Defendants’ decisions regarding his lease. No evidence of

                                                  8
discriminatory intent by any of the Defendants has been designated in the record. The

undisputed facts are that the results of a background check, which revealed that Plaintiff

had a criminal record, was the reason for the decision not to renew his lease.

       It appears Plaintiff has also intended to assert a claim based on the disparate

impact of the Defendants’ practice pertaining to background checks. However, he has not

attempted to show the disproportionate effect on minorities or establish that there is not

an otherwise legitimate rationale for the practice. See Ricci v. DeStefano, 557 U.S. 557

(2009). “A plaintiff who fails to allege facts at the pleading stage or produce statistical

evidence demonstrating a causal connection” between a policy and a disparity “cannot

make out a prima facie case of disparate impact.” Texas Dep’t of Hous. & Cmty. Affairs v.

Inclusive Cmtys. Project, Inc., 135 S. Ct. 2507, 2523 (2015).

       Further, Plaintiff cannot pursue a claim under Title VII because none of the

Defendants employed him. See Love v. JP Cullen & Sons, Inc., 779 F.3d 697, 701 (7th Cir.

2015); 42 U.S.C. § 2000e-2 (referencing unlawful employment practices).

       Accordingly, there is no material dispute of fact that requires a trial to determine

if Plaintiff was the subject of race discrimination, and Defendants are entitled to judgment

as a matter of law.

B.     Section 1983 Claims—Denial of Constitutional Rights

       Section 1983 is not an independent source of tort liability. Narducci v. Moore, 572

F.3d 313, 318–19 (7th Cir. 2009). Rather, it is a means of vindicating rights, privileges or

immunities that are guaranteed by either the U.S. Constitution or a federal statute. Id.

“The purpose of § 1983 is to deter state actors, and private individuals in collaboration

                                                   9
with state officials, from using a ‘badge of authority’ to deprive individuals of rights

guaranteed by the Constitution.” Fries v. Helsper, 146 F.3d 452, 457 (7th Cir. 1998) (quoting

Wyatt v. Cole, 504 U.S. 158, 161 (1992)). To state a claim under 42 U.S.C. § 1983, a plaintiff

must allege: “(1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th

Cir. 2006). To establish § 1983 liability through a conspiracy theory, a plaintiff must

demonstrate that: (1) a state official reached an understanding with private individuals

to deprive a plaintiff of his constitutional rights; and (2) those individuals were willful

participants in joint activity with the state agents. Reynolds v. Jamison, 488 F.3d 756, 764

(7th Cir. 2007) (citing Williams v. Seniff, 342 F.3d 774, 785 (7th Cir. 2003)).

       The Defendants moving for summary judgment are not government actors or state

officials or entities. Therefore, unless there is evidence from which a jury could conclude

that they reached an understanding with state officials to deprive Plaintiff of his

constitutional rights and were willful participants in joint activity with those officials,

Plaintiff’s constitutional claims cannot proceed.

       “The agreement may be inferred from circumstantial evidence, but only if there is

sufficient evidence that would permit a reasonable jury to conclude that a meeting of the

minds had occurred and that the parties had an understanding to achieve the

conspiracy’s objectives.” Hernandez v. Joliet Police Dep’t, 197 F.3d 256, 262 (7th Cir. 1999).

There is no such evidence in this case. Nothing in the record suggest that Williams,

Gepfert, Cupp, Central Housing, or Monroe Group had any understanding with a

government official to deprive Plaintiff of his constitutional rights. Put differently,

                                                  10
Plaintiff simply has not shown “sufficient state involvement in the action in question to

trigger constitutional protections.” Cunningham v. Southlake Ctr. for Mental Health, Inc., 924

F.2d 106, 107 (7th Cir. 1991) (citing NCAA v. Tarkanian, 488 U.S. 179, 192 (1988)).

       Nor has Plaintiff established what common, unconstitutional goal the Defendants

purportedly shared with a state actor. Defendants provided Plaintiff with the requisite

notices in connection with his lease terms. One of the notices contained an error that the

utility allowance was increasing and the rent decreasing, but that is not evidence of the

deprivation of a constitutional right. Moreover, the amounts due were clearly

communicated, both in the notice and well as in a certification Plaintiff signed. Plaintiff

makes no claim that he paid rents in July or August, and his ledger shows that he did not.

Plaintiff submits that he had already moved out, but, again, any responsibility imposed

on him to continue with payments does not implicate the Constitution, as opposed to his

lease contract. With respect to the eviction notice for his criminal background, Plaintiff

has not presented any evidence to show that Defendants did not have legitimate grounds

to issue the notice, as he presents no evidence that he challenged the reporting agency’s

information as erroneous.

       In any event, without evidence that Defendants were using Plaintiff’s race as a

basis to deny housing, see 42 U.S.C. § 3604, Defendants had authority to establish their

own tenant selection criteria. Talley v. Lane, 13 F.3d 1031, 1035 (7th Cir. 1994); see also

Eidson v. Pierce, 745 F.2d 453, 459–60 (7th Cir. 1984) (holding that applicants for housing

subsidized under Section 8 of the United States Housing Act did not have a protectable



                                                 11
property interest). Thus, Plaintiff cannot make out a claim for denial of due process

connected with his lease.

       Plaintiff’s claim for malicious prosecution would fare no better as a constitutional

claim. “Malicious prosecution is not by itself an infringement on the constitutional right

to due process under the Fourteenth Amendment.” Welton v. Anderson, 770 F.3d 670, 674

(7th Cir. 2014) (citing Serino v. Hensley, 735 F.3d at 593–95 (7th Cir. 2013)). Malicous

prosecution must be based on a separate deprivation of a constitutional right, such as the

right to be free from unlawful seizures under the Fourth Amendment, or the right to a

fair trial under the Due Process Clause. Id., 770 F.3d at 673. Plaintiff’s factual assertions

do not support an additional constitutional deprivation.

       In his pleading, Plaintiff refers to the assessment of late fees as extortion, describes

the eviction notices as harassment, and accuses Defendants of intentionally inflicting

emotional distress. These allegations provide a glimpse into Plaintiff’s thoughts on the

matters surrounding his lease, his landlord, and the management company, but they do

not present triable issues of fact concerning whether Defendants violated his

constitutional rights.

C.     Conspiracy Under § 1985(3)

       To establish a claim for civil conspiracy under § 1985(3), a plaintiff must

demonstrate (1) the existence of a conspiracy (2) a purpose of depriving a person or class

of persons of equal protection of the laws (3) an act in furtherance of a conspiracy, and

(4) an injury to person or property or a deprivation of a right or privilege granted to

citizens of the United States. Green v. Benden, 281 F.3d 661, 665 (7th Cir. 2002) (citing

                                                 12
Hernandez, 197 F.3d at 263). “The plaintiff also must show some racial, or otherwise class-

based, invidiously discriminatory animus behind the conspirators’ actions, and that the

conspiracy aimed at interfering with rights that are protected against private, as well as

official, encroachment.” Id. (citing Majeske v. Fraternal Order of Police, Local Lodge No. 7, 94

F.3d 307, 311 (7th Cir. 1996)).

       As already discussed, Plaintiff has not presented any evidence that he was denied

the equal protection of the laws based on his race. Neither has he designated evidence

that would point to the existence of a conspiracy. Mere allegations of a conspiracy are

insufficient to withstand a motion for summary judgment. See House v. Belford, 956 F.2d

711, 720–21 (7th Cir. 1991).

D.     Denial of Reasonable Accommodation

       One of Plaintiff’s claims is that he was denied reasonable accommodations or

alternatives. The Fair Housing Act, 42 U.S.C. § 3601 et seq., as amended in 1988,

prohibits—among other things—discrimination in housing based on handicap. 42 U.S.C.

§ 3604(f)(1). The definition of discrimination under the Act includes “a refusal to make

reasonable accommodations in rules, policies, practices, or services, when such

accommodations may be necessary to afford [the handicapped] equal opportunity to use

and enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B). Plaintiff has not identified how this Act

could apply to his situation. He has not even alleged what accommodation he was in

need of, or for what reason.




                                                  13
E.     Indiana Housing and Community Development Authority

       During a status conference conducted on September 18, 2019, the Magistrate Judge

granted Plaintiff’s motion to amend his complaint to add the “Indiana Housing and

Development Authority” (IHCDA).1 The IHCDA has not been served, and the Court

finds that there is no basis to require service because dismissal is appropriate pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii). This subsection provides that a court “shall” dismiss a case

if the action “is frivolous or malicious,” “fails to state a claim on which relief may be

granted,” or “seeks monetary relief against a defendant who is immune from such relief.”

       The inquiry is the same under § 1915(e)(2)(B)(ii) as it is under Federal Rule of Civil

Procedure 12(b)(6). Coleman v. Labor & Indus. Review Comm’n of Wis., 860 F.3d 461, 468 (7th

Cir. 2017). To assure that a pleading suffices to give effective notice to the opposing party,

a complaint must contain facts that are sufficient, when accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Pleadings that fail to meet this standard are subject to dismissal under Federal Rule of

Civil Procedure 12(b)(6). Although the court must accept as true all well-pleaded facts

and draw all permissible inferences in the Plaintiff’s favor, it need not accept as true

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555).

Legal conclusions can provide a complaint’s framework, but unless well-pleaded factual

allegations move the claims from conceivable to plausible, they are insufficient to state a




       1
           The full name is Indiana Housing and Community Development Authority.

                                                 14
claim. Id. at 680. A plaintiff can also plead himself out of court if he pleads facts that

preclude relief. See Atkins v. City of Chi., 631 F.3d 823, 832 (7th Cir. 2011).

       Plaintiff complains that IHCDA failed to properly train and supervise its

employees, Williams, Gepfert, and Cupp, and is responsible for their illegal actions. Not

only are Williams, Gepfert, and Cupp not employees of IHCDA, the factual allegations

of Plaintiff’s pleading do not set out a plausible claim for “deliberate indifference,” as is

required in failure to train cases. See Connick v. Thompson, 563 U.S. 51, 61 (2011).

       Plaintiffs other theory of liability against IHCDA is that IHCDA policies permitted

the Defendants to order that he vacate his apartment due to a criminal background check,

making IHCDA liable under Monell v. Department of Social Services, 436 U.S. 658 (1978).

Plaintiff, however, has not identified a constitutional violation or denial of federal right

implicated by IHCDA’s policies. Plaintiff’s pleading does not state a claim against

IHDCA that is plausible on its face, and it will be dismissed.

F.     State Law Claims

       The Court has addressed, and disposed of, all claims for which it would have

original jurisdiction under 28 U.S.C. § 1331, which grants federal district courts original

jurisdiction over cases “arising under the Constitution, laws, or treaties of the United

States.” The jurisdiction of the Court over Plaintiff’s state-law claims is based on the

supplemental jurisdiction statute, 28 U.S.C. § 1367(a), which extends the jurisdiction of

federal district courts to all claims that are sufficiently related to the claim or claims on

which their original jurisdiction is based to be part of the same case or controversy within

the meaning of Article III of the Constitution. This same statute provides that the district

                                                  15
court may decline to exercise supplemental jurisdiction if “the district court has

dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

       “[T]he general rule is that, when all federal claims are dismissed before trial, the

district court should relinquish jurisdiction over pendent state-law claims rather than

resolving them on the merits.” Wright v. Associated Ins. Cos., 29 F.3d 1244, 1251 (7th Cir.

1994); see also Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999) (noting that

established law of this circuit is that the “usual practice” is to dismiss without prejudice

state supplemental claims whenever all federal claims have been dismissed before trial).

       Upon consideration of judicial economy, convenience, fairness, and comity, see

Wright, 29 F.3d at 1251, the Court does not find a basis to retain jurisdiction of the case,

see Williams Elecs. Games, Inc. v. Garrity, 479 F.3d 904, 907 (7th Cir. 2007) (identifying three

situations in which jurisdiction over supplemental state claims should be retained even

though the federal claims have dropped out). The Court’s decision on the federal claims

does not implicate the state law matters, and no other consideration of judicial economy

make this Court’s retention of the state claims the better choice. Accordingly, the state

law claims are dismissed without prejudice. Plaintiff may pursue them in state court.

                                          CONCLUSION

       For the reasons stated above, Defendants’ Motion for Summary Judgment [ECF

No. 52] is GRANTED with respect to the federal claims. The claim against Indiana

Housing and Community Development Authority is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), and the state law claims are dismissed without prejudice, as the Court

declines to exercise supplemental jurisdiction. No claims remain in this litigation.

                                                  16
SO ORDERED on November 5, 2019.

                             s/ Holly A. Brady
                            JUDGE HOLLY A. BRADY
                            UNITED STATES DISTRICT COURT




                                  17
